Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Allowable Subject Matter
Claims 1, 4-5, 9-11, 14-15, 20-23 and 26-27 are allowed.
Independent claims 1, 11, 20 and 21 require converting between a first block of a video and a bitstream by constructing a first motion candidate list that excludes temporal candidates based on whether the product of a height and width of a first block is smaller than or equal to a threshold and determining whether the candidate meets the threshold prior to adding it to the list, performing a first conversion using the candidate list which includes spatial and history based motion vector candidates, constructing a second motion candidate list for a conversion of a second block and converting the second block using the second candidate list, the first candidate list is constructed to exclude sub-block based candidates and the second candidate list is constructed to include sub-block and affine candidates and the maximum number of candidates in each list is included in sequence parameter set level syntax elements. 
The closest arts are Chen, Lin, Xu and Sugio. Chen discloses constructing first and second motion vector candidate lists for encoding and decoding blocks, the candidate lists including both spatial and HVMP candidates. Chen further discloses that certain candidates may be excluded when the size of the block is below a threshold. Chen also teaches including the maximum number of allowed candidates in the candidate lists in a syntax in the bitstream. Lin teaches that the dimensions of a block may be measured by a product of the width and height. Xu teaches that candidate lists may include both sub-block and affine motion candidates. Sugio teaches transmitting the maximum candidate list size syntax in a sequence parameter set. However, none of the prior arts, alone or in combination, disclose all of the limitations required by the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-39823982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423